Appellant was convicted of carrying concealed weapons in violation of § 2540 Burns 1926, Acts 1905 p. 584. The error assigned is the overruling of his motion for a new trial. *Page 90 
Appellant's first contention relates to the second specification in the motion for a new trial, which is that "the verdict is contrary to the evidence." No question is 1.  presented by such a specification in a motion for a new trial. The statute provides for what causes new trials may be granted, and a new trial cannot be granted for any other cause. Hammond v. State (1928), 200 Ind. 343, 163 N.E. 262;Jennings v. Ingle (1905), 35 Ind. App. 153, 73 N.E. 745.
Appellant next attempts to present error of the court in overruling his objections to a number of questions asked several witnesses. In each of these instances, appellant simply 2.  states that the court erred in overruling his objection to a question asked the witness and in allowing the witness to answer the question, the particular question and answer being set out in each instance. There is no attempt to show why it was error to overrule the objection. There is no showing that appellant made any objection to any question, or that any exception was taken to the overruling of any objection. It follows that no question is presented relating to the admission of the evidence.
The next and last contention is that the court erred in giving, on its own motion, a certain instruction. Appellee has called attention to the fact that the instructions given are not 3.  set out in appellant's brief, as required by rules of this court, and, in harmony with the decisions of the Supreme and this court, we hold no question is presented relating to the giving of the instructions.
Judgment affirmed. *Page 91